Case 17-13760-mdc     Doc 189      Filed 08/31/21 Entered 08/31/21 16:09:53                  Desc Main
                                  Document      Page 1 of 1


 21-0208

                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                              Chapter 13 Proceeding
  Lisa Rose Mariani
  aka Lisa Rose DeMarco                               Case No. 17-13760 MDC
  aka Lisa Rose DeMarco-Mariani

                                Debtor(s)
  Paul A. Mariani, CoDebtor




                 ENTRY OF APPEARANCE/ REQUEST FOR NOTICES

 TO THE COURT:

       Kindly enter my appearance on behalf of AJAX MORTGAGE LOAN TRUST 2021-G,
 MORTGAGE-BACKED SECURITIES, SERIES 2021-G, BY U.S. BANK NATIONAL
 ASSOCIATION, AS INDENTURE TRUSTEE in the above captioned matter.




                                            POWERS KIRN, LLC

                                            By: /s/ Jill Manuel-Coughlin,          Esquire
                                            Attorney ID# 63252
                                            Eight Neshaminy Interplex, Suite 215
                                            Trevose, PA 19053
                                            Telephone: 215-942-2090
                                            Dated: August 31, 2021
